ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Daelim Industrial Company, Ltd.              )      ASBCA No. 59885
                                             )
Under Contract No. W912UM-13-C-0020          )

APPEARANCES FOR THE APPELLANT:                      Christopher A. Wright, Esq.
                                                     Camey Bradley Spellman
                                                     Seattle, WA

                                                   Christine J. Lee, Esq.
                                                    Watt, Tieder, Hoffar & Fitzgerald, LLP
                                                    Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                    Thomas J. Warren, Esq.
                                                    Acting Engineer Chief Trial Attorney
                                                   Robert M. Sundberg, Esq.
                                                   Paul L. Huhtanen, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Far East
                                                    Seoul, Korea

                               ORDER OF DISMISSAL

       Following a successful mediation on 23-26 August 2016 in Seoul, Republic of
Korea, the dispute underlying this appeal has been settled. The parties were allowed the
necessary time to fulfill the requirements of the settlement agreement, and are
commended for their efforts. The "Joint Motion to Dismiss the Proceedings with
Prejudice" dated 22 February 2018, states that the "Government has paid the settlement
amount and accrued interest to Daelim in accordance with the terms of the Settlement
Agreement." We grant the parties' motion and dismiss this appeal with prejudice.




                                                 ~
      Dated: 7 March 2018



                                                 REBAPAG~
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59885, Appeal of Daelim Industrial
Company, Ltd., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2